DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 August 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Objections
Claim 8 is objected to because of the following informalities:  The first line appears to contain a typographical error.  The first line is understood to read:
An inkjet recording method containing the step of recording an image on a recording...
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the polyolefin resin or the polyacrylic resin" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over SAIGA et al. (US 2017/0355868 A1) in view of Horie et al. (US 2004/0063811 A1) and further in view of OHASHI et al. (US 2018/0058002 A1).
As related to independent claim 1, SAIGA et al. teaches inkjet recording liquid set comprising at least an inkjet ink and a pretreatment liquid (SAIGA et al. – Page 1, Paragraph 7), wherein the inkjet ink contains at least a pigment, an organic solvent, water and a silicone surfactant (SAIGA et al. – Page 5, Paragraphs 65 & Paragraph 80 and Page 6, Paragraphs 85-89 & Paragraphs 98-100); the pretreatment liquid contains at least water-insoluble resin particles and a pigment coagulant (SAIGA et al. – Page 1, Paragraph 6).  While SAIGA et al. teaches a silicone surfactant with the structure represented by Formula (1) (SAIGA et al. – Page 5, Paragraphs 65-72 and Page 6, Paragraphs 98-100).  Horie et al. teaches an inkjet ink containing a pigment and a silicone surfactant in the inkjet ink composition (Horie et al. – Page 2, Paragraph 25 & Page 15, specifically with a structure represented by the following Formula (1),


    PNG
    media_image1.png
    126
    261
    media_image1.png
    Greyscale

	in Formula (1), R represents a hydrogen atom or a hydrocarbon group having 1 to 4 carbon atoms; X is an alkylene group having 2 to 6 carbon atoms and may have a branched structure; EO represents an ethylene oxide group, PO represents a propylene oxide group, and an order of EO and PO is random; m and n represent a number of repeating unit structures, m is an integer of 2 to 50, and n is an integer of 0 to 20 (Horie et al. – Page 9, Paragraphs 81-82; Page 10, Paragraph 88 – Page 11, Paragraph 91; and Page 16, Paragraph 144).  Finally, OHASHI et al. teaches an inkjet recording liquid set with an inkjet ink and a pretreatment liquid (OHASHI et al. – Page 1, Paragraphs 15, 17, 22, 23, & 25) and specifically teaches the silicone surfactant in the inkjet ink composition and has a structure represented by Formula (1) (OHASHI et al. – Page 6, Paragraphs 91-96).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to specify the characteristics of the treatment liquid and the ink composition including the silicone surfactant for use by SAIGA et al. to include the characteristics of the silicone surfactant in the ink as specifically taught by Horie et al. and by OHASHI et al. of the silicone surfactant in the inkjet ink with a separate pretreatment liquid, in effort to provide an ink composition for inkjet printer which has high discharge stability free from occurrence of clogging and a high-level scratch/rubbing 
As related to dependent claim 2, the combination of SAIGA et al., Horie et al., and OHASHI et al., remains as applied above and continues to teach a content of the silicone surfactant is in the range of 0.1 to 3.0 mass with respect to the inkjet ink OHASHI et al. – Page 6, Paragraphs 94-96).
As related to dependent claim 3, the combination of SAIGA et al., Horie et al., and OHASHI et al., remains as applied above and continues to teach the inkjet recording liquid set further containing a pigment dispersant (SAIGA et al. – Page 6, Paragraph 102).
As related to dependent claim 4, the combination of SAIGA et al., Horie et al., and OHASHI et al., remains as applied above and continues to teach the pigment coagulant is a polyvalent metal salt or an organic acid (SAIGA et al. – Page 2, Paragraphs 22 & 27 and Page 4, Paragraph 52).
As related to dependent claim 5, the combination of SAIGA et al., Horie et al., and OHASHI et al., remains as applied above and continues to teach the inkjet recording liquid set, wherein the water-insoluble resin particles contain a polyurethane resin (OHASHI et al. – Page 7, Paragraphs 112-115 & Page 8, Paragraph 122).
As related to dependent claim 6, the combination of SAIGA et al., Horie et al., and OHASHI et al., remains as applied above and continues to teach the water-insoluble resin particles are composite resin particles in which the polyolefin resin or the 
As related to dependent claim 7, the combination of SAIGA et al., Horie et al., and OHASHI et al., remains as applied above and continues to teach a printed matter comprising: a printing layer containing the inkjet ink; and a pretreatment layer containing the pretreatment liquid, wherein the inkjet ink and the pretreatment liquid are contained in the inkjet recording liquid set (SAIGA et al. – Page 1, Paragraphs 4-5 & 11 and OHASHI et al. – Page 1, Paragraphs 4-6 & Page 8, Paragraph 127).
As related to dependent claim 8, the combination of SAIGA et al., Horie et al., and OHASHI et al., remains as applied above and continues to teach inkjet recording method containing the step of recording an image on a recording medium of a low- absorbent substrate or a non-absorbent substrate by using the inkjet recording liquid set (SAIGA et al. – Page 1, Paragraphs 2-5 and OHASHI et al. – Page 1, Paragraphs 2-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Doi (US 7,367,666 B2) teaches an ink jet recording method and apparatus using two or three different liquids comprising a combination of coloring material, solvent, water, coagulants, or surfactants.  Tsunoda et al. (US 2010/0214352 A1) teaches an ink set for textile printing including a pretreatment agent as well as an ink with a silicone surfactant.  Kitagawa et al. (US 2012/0306976 A1) teaches an inkjet printing ink set with a pretreatment containing at least a urethane or acrylic resin emulsion, a crosslinking agent and a cationic compound.  
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/John Zimmermann/Primary Examiner, Art Unit 2853